DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on May 10, 2022 has been entered.
 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “retaining members” in claims 1, 3, 5, 7, 16, 17, 19, 21, and 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todt et al. (US 2012/0171409 A1) (“Todt”), in view of Di Pede (US 2010/0215924 A1).
With respect to claim 1, Todt discloses a composite fabric (abstr.), comprising a film - element 1A - having a first side and a second side, a first fibrous layer having a first side connected to the second side of the film, and a second side, a fabric layer having a first side connected to the second side of the first fibrous layer, and a second side, and a second fibrous layer having a first side connected to the second side of the fabric layer, and a second side – element 1D can be a nonwoven fabric comprising a laminate comprising two or more fabric layers (0043, 0173, 0181, 0194).  
Todt is silent with respect to a plurality of retaining members connected to and extending from the second side of the second fibrous layer.
Di Pede discloses a composite for use on inclined surfaces, the composite comprising a plurality of retaining members – polymer elements formed from a skid resistant material – elements 11 - connected to and extending from the bottom surface of the composite (0005, 0025, 0026, 0030, 0037, Fig. 2).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the second side of the second fibrous layer of Todt with a plurality of retaining members connected to and extending from the second side of the second fibrous layer to provide the composite of Todt with anti-skid property, the composite of Todt to be used as a protective cover for vehicles (0002).
The recitation “for contacting a surface on which the composite fabric is placed and resisting movement of the composite fabric relative to the surface” has been interpreted as a recitation of intended use.  Since the references teach the elements of the composite fabric it would be expected that the composite according to the references is capable to perform as intended.
Regarding claim 2, Todt and Di Pede teach the composite fabric of claim 1.  Todt discloses the film is a non-heat shrinking film – other methods than heating are used to create shaped-to form covers (abstr.).  
As to claim 7, Todt and Di Pede teach the composite fabric of claim 1.  Di Pede teaches the retaining members constructed from polyurethane (0034).
With respect to claim 8, Todt and Di Pede teach the fabric of claim 1.  Todt discloses the fabric includes a pH modifier (0095, 0140).
Regarding claim 9, Todt and Di Pede teach the fabric of claim 1.  Todt discloses an adhesive between the film and the first fibrous layer – element 1C (0043, Figs. 1 and 2).
As to claim 10, Todt and Di Pede teach the fabric of claim 9.  Todt discloses a vapor corrosion inhibitor within the adhesive (0024).
With respect to claims 11 and 12, Todt and Di Pede teach the fabric of claim 9.  Todt discloses the adhesive adheres the film to the first fibrous layer (0043, Figs. 1 and 2).  Regarding the water saturated bond strength adhesion between the film and the first fibrous layer, since in Todt the film is formed of polyurethane (0028) as disclosed in the instant Specification, the adhesive is a polyurethane adhesive (0094), as disclosed in the instant Specification and the first fibrous layer is a nonwoven polyester or polyolefin (0173) as disclosed in the instant Specification, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the water saturated bond strength adhesion in Todt satisfies the recited range.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todt, in view of Di Pede, and further in view of Elkouh et al. (US 2003/0220041 A1) (“Elkouh”).
With respect to claims 3 and 4, Todt and Di Pede teach the fabric of claim 1, but are silent with respect to the retaining members including a corrosion inhibitor.  Elkouh discloses a protective cover wherein the layer that would be the closest to the metallic object that it would be arranged to protect includes a corrosion inhibitor- element 604, which is a vapor corrosion inhibitor (abstr., 0057, Figs. 8A and 8B).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the retaining members of the fabric of Todt and Di Pede with a corrosion inhibitor such as a vapor corrosion inhibitor as it is known in the art of protective covers to include a corrosion inhibitor in the cover layer which is the closest to the protected object.  
With respect to claim 5, Todt and Di Pede teach the fabric of claim 1.   The Examiner notes “the surface” is not an element of the fabric.  The claim recites how the composite fabric is used.  Since Di Pede discloses a plurality of retaining members as discussed above with respect to claim 1, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the plurality of retaining members would form at least one pocket between one or more of the plurality of retaining members, the second side of the second fibrous layer and the surface of the protected object.  Regarding the composite fabric including a vapor corrosion inhibitor at least a portion of which vaporizes and collects in one or more of the pockets, Elkouh discloses a protective cover wherein the layer that would be the closest to the metallic object that it would be arranged to protect includes a corrosion inhibitor- element 604, which is a vapor corrosion inhibitor (abstr., 0057, Figs. 8A and 8B).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the retaining members of the fabric of Todt and Di Pede with a corrosion inhibitor such as a vapor corrosion inhibitor as it is known in the art of protective covers to include a corrosion inhibitor in the cover layer which is the closest to the protected object.  Elkouh discloses that the corrosion inhibitor collects in the space between the cover and the object that is being protected by the cover (0059), thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that in the fabric of Todt, Di Pede and Elkouh, at least a portion of the corrosion inhibitor would vaporize and collect in the pockets.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todt, in view of Di Pede, and further in view of Todt et al. (US 2012/0015161 A1) (“Todt 2”).
With respect to claim 13, Todt and Di Pede teach the fabric of claim 1, but are silent with respect to the film being a multilayer film.  Todt 2 discloses a protective laminate including a film layer which is a multilayer film (abstr., 0099, 0101-0112).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the film layer of Todt as a multilayer film as multilayer films are known in the art of laminates used for protection of vehicles (Todt 2, 0003).

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todt, in view of Di Pede, and further in view of Crotty (US 2017/0144406 A1).
With respect to claim 14, Todt and Di Pede are silent with respect to the fabric including electromagnetic shielding.  Crotty discloses a protective cover comprising a composite fabric including EMI shielding (abstr., 0077).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the fabric of Todt and Di Pede with electromagnetic shielding as it is known the art to include electromagnetic shielding in protective composite fabrics.
Claims 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todt, in view of Di Pede, and further in view of Reichmann et al. (US 2004/0166758 A1) (“Reichmann”).
With respect to claim 31, Todt and Di Pede teach the fabric of claim 1, but are silent with respect to the fabric layer being biodegradable.
Reichmann discloses a biodegradable nonwoven fabric comprising a biodegradable polyester (abstr., 0026, 0027).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the fabric layer of Todt as a biodegradable fabric layer, such as a biodegradable polyester, as the fabric layer of Todt is formed of polyester (0219).  It has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ (CCPA 1960).

Claims 15, 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todt, in view of Di Pede (US 2010/0215924 A1).
With respect to claim 15, Todt discloses a composite fabric (abstr.), comprising a non-heat shrinking film – element 1A – other methods than heating are being used to create shaped-to-form covers (abstr.), having a first side and a second side, a first fibrous layer having a first side connected to the second side of the film, and a second side, a fabric layer having a first side connected to the second side of the film, and a second fibrous layer having a first side connected to the second side of the fabric layer, and a second side – element 1D can be a nonwoven fabric comprising a laminate comprising two or more fabric layers (0043, 0173, 0181, 0194).
Todt is silent with respect to a plurality of retaining members connected to and extending from the second side of the second fibrous layer.
Di Pede discloses a composite for use on inclined surfaces, the composite comprising a plurality of retaining members – polymer elements formed from a skid resistant material – elements 11 - connected to and extending from the bottom surface of the composite (0005, 0025, 0026, 0030, 0037, Fig. 2).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the second side of the second fibrous layer of Todt with a plurality of retaining members connected to and extending from the second side of the second fibrous layer to provide the composite of Todt with anti-skid property, the composite of Todt to be used as a protective cover for vehicles (0002).
The recitation “for contacting a surface on which the composite fabric is placed and resisting movement of the composite fabric relative to the surface” has been interpreted as a recitation of intended use.  Since the references teach the elements of the composite fabric it would be expected that the composite according to the references is capable to perform as intended.
As to claim 21, Todt and Di Pede teach the composite fabric of claim 15.  Di Pede teaches the retaining members constructed from polyurethane (0034).
With respect to claim 22, Todt and Di Pede teach the fabric of claim 15.  Todt discloses the fabric includes a pH modifier (0095, 0140).
Regarding claim 23, Todt and Di Pede teach the fabric of claim 15.  Todt discloses an adhesive between the film and the first fibrous layer – element 1C (0043, Figs. 1 and 2).
As to claim 24, Todt and Di Pede teach the fabric of claim 23.  Todt discloses a vapor corrosion inhibitor within the adhesive.
With respect to claims 25 and 26, Todt and Di Pede teach the fabric of claim 23.  Todt discloses the adhesive adheres the film to the first fibrous layer (0043, Figs. 1 and 2).  Regarding the water saturated bond strength adhesion between the film and the first fibrous layer, since in Todt the film is formed of polyurethane (0028) as disclosed in the instant Specification, the adhesive is a polyurethane adhesive (0094), as disclosed in the instant Specification and the first fibrous layer is a nonwoven polyester or polyolefin (0173) as disclosed in the instant Specification, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the water saturated bond strength adhesion in Todt satisfies the recited range.

Claims 17, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todt, in view of Di Pede, and further in view of Elkouh et al. (US 2003/0220041 A1) (“Elkouh”).
Regarding claims 17 and 18, Todt and Di Pede teach the fabric of claim 15.  The references are silent with respect to the retaining members including a corrosion inhibitor.  Elkouh discloses a protective cover wherein the layer that would be the closest to the metallic object that it would be arranged to protect includes a corrosion inhibitor- element 604, which is a vapor corrosion inhibitor (abstr., 0057, Figs. 8A and 8B).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the retaining members of the fabric of Todt and Di Pede with a corrosion inhibitor such as a vapor corrosion inhibitor as it is known in the art of protective covers to include a corrosion inhibitor in the cover layer which is the closest to the protected object.  
With respect to claim 19, Todt and Di Pede teach the fabric of claim 15.   The Examiner notes “the surface” is not an element of the fabric.  The claim recites how the composite fabric is used.  Since Di Pede discloses a plurality of retaining members as discussed above with respect to claim 16, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the plurality of retaining members would form at least one pocket between one or more of the plurality of retaining members, the second side of the second fibrous layer and the surface of the protected object.  Regarding the composite fabric including a vapor corrosion inhibitor at least a portion of which vaporizes and collects in one or more of the pockets, Elkouh discloses a protective cover wherein the layer that would be the closest to the metallic object that it would be arranged to protect includes a corrosion inhibitor- element 604, which is a vapor corrosion inhibitor (abstr., 0057, Figs. 8A and 8B).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the retaining members of the fabric of Todt and Di Pede with a corrosion inhibitor such as a vapor corrosion inhibitor as it is known in the art of protective covers to include a corrosion inhibitor in the cover layer which is the closest to the protected object.  Elkouh discloses that the corrosion inhibitor collects in the space between the cover and the object that is being protected by the cover (0059), thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that in the fabric of Todt, Di Pede and Elkouh, at least a portion of the corrosion inhibitor would vaporize and collect in the pockets.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todt, in view of Di Pede, and further in view of Todt et al. (US 2012/0015161 A1) (“Todt 2”).
With respect to claim 27, Todt and Di Pede teach the fabric of claim 15, but are silent with respect to the film being a multilayer film.  Todt 2 discloses a protective laminate including a film layer which is a multilayer film (abstr., 0099, 0101-0112).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the film layer of Todt as a multilayer film as multilayer films are known in the art of laminates used for protection of vehicles (Todt 2, 0003).

Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todt, in view of Di Pede, and further in view of Crotty (US 20170144406 A1).
With respect to claim 28, Todt teaches the fabric of claim 15 but is silent with respect to the fabric including electromagnetic shielding.  Crotty discloses a protective cover comprising a composite fabric including EMI shielding (abstr., 0077).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the fabric of Todt with electromagnetic shielding as it is known in the art to include electromagnetic shielding in protective composite fabrics.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todt et al. (US 2012/0171409 A1) (“Todt”), in view of Di Pede (US 2010/0215924 A1).
With respect to claim 29, Todt discloses a composite fabric (abstr.), comprising a first film - element 1A - having a first side and a second side, a first fibrous layer having a first side connected to the second side of the first film, and a second side, a fabric layer having a first side connected to the second side of the first fibrous layer, and a second side, a second fibrous layer having a first side connected to the second side of the fabric layer, and a second side – element 1D can be a nonwoven fabric comprising a laminate comprising two or more fabric layers (0043, 0173, 0181, 0194), and a second film having a first side connected to the second side of the second fibrous layer, and a second side (0040).
Todt is silent with respect to a plurality of retaining members connected to and extending from the second side of the second fibrous layer.
Di Pede discloses a composite for use on inclined surfaces , the composite comprising a plurality of retaining members – polymer elements formed from a skid resistant material – elements 11 - connected to and extending from the bottom surface of the composite (0025, 0026, 0030, 0037, Fig. 2).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the second side of the second fibrous layer of Todt with a plurality of retaining members connected to and extending from the second side of the second fibrous layer to provide the composite of Todt with anti-skid property, the composite of Todt to be used as a protective cover for vehicles (0002).
The recitation “for contacting a surface on which the composite fabric is placed and resisting movement of the composite fabric relative to the surface” has been interpreted as a recitation of intended use.  Since the references teach the elements of the composite fabric it would be expected that the composite according to the references is capable to perform as intended.

Response to Arguments
Applicant’s arguments filed on May 10, 2022 have been fully considered.
The Applicant cited par. [0026] and [0172] of Todd that relate to an embodiment of Todt, wherein element 1D comprises a layer of flocked fibers.  The Applicant also cited par. [0227] and [0231] of Todt which explain how water is wicked by fibers of a nonwoven material of the composite fabric.  The Examiner notes Todt discloses two embodiments of the composite fabric, one wherein element 1D includes flocked fibers, and the other wherein element 1D includes a nonwoven material (0022, 0043, 0076).  In the rejection the Examiner relied on the embodiment where element 1D is formed of a nonwoven fabric, not a layer of flocked fibers (par. 12 of the final Office Action).  
The Applicant argued that since moisture wicking feature is a critical part of the composite material of Todt, polymer elements of Di Pede would interfere with this function as they would hold the material of Todt above the surface of the covered object and so would eliminate contact between the nonwoven material and the surface of the object and reduce the effectiveness of the wicking feature, and further, the elements of Di Pede would prevent wicking at the locations of the nonwoven material in which they would be attached to the material.  
The Examiner notes Todt discloses that the nonwoven fabric pulls condensation away from a surface of the object that is covered by the composite fabric (0076), the nonwoven fabric having water/vapor wicking ability (0173), the nonwoven fabric transporting water vapor towards the interface of the composite fabric (0219), the fibers of the nonwoven fabric having vapor wicking property (0223).  Thus, the nonwoven fabric has the ability of pulling water vapor, the fabric having vapor wicking property, which does not require that the composite fabric actually touches the surface of the object.  Todt discloses that the nonwoven fabric “faces or is in contact with the object to be protected” (0105), thus, Todt only requires that the nonwoven fabric faces the surface of the object but does not require that it is in contact with the surface.  As such elements 11 of Di Pede would not prevent water vapor from being wicked away from the object covered by the composite fabric.
Regarding the elements of Di Pede preventing wicking at the locations of the nonwoven material in which they would be attached, the Examiner notes the density of the elements of Di Pede ranges from 25 per 100 cm2 to 2500 per cm2 (0024), thus it would be obvious to one of ordinary skill in the art that the density of elements can be adjusted accordingly for sufficient effectiveness of the nonwoven fabric as a wicking material.  
The Applicant also argued Todt is concerned with protecting sensitive surfaces from damage and maintaining the integrity of the composite fabric as the fabric moves relative to the surface being protected, the flocked layer or the nonwoven fabric providing a soft non-abrasive surface suitable for contacting an object to be protected without scratching, the Applicant citing par. [0075] and [0170] that relate to flock fibers as forming a soft surface and allowing the composite fabric to glide over rough surfaces.  The Examiner notes in the rejection the Examiner relied on the embodiment wherein a nonwoven fabric is used in the composite fabric, not a flocked layer, as discussed above.  
The Applicant argued there is no evidence of record that polymer elements 11 of Di Pede would allow for gliding of the fabric over a surface without damaging the surface, Di Pede’s elements referred to as anchoring points and their density properly selected to ensure that they provide anti-skid properties.  The Examiner notes Di Pede discloses the polymer elements are formed of “soft rubbery polymers” (0030) or polymers forming “soft and resilient polymer surface” (0033).  The Examiner notes it would be obvious to a person of ordinary skill in the art that elements formed of soft polymers would not damage surfaces of vehicles, the surfaces including ceramic materials (Todt, 0004).  Regarding the ability of the composite fabric to “glide” over rough surfaces (Todt, 0170), that paragraph relates to the “flock fibers” embodiment, as discussed above, while the Examiner relied on the embodiment wherein the composite fabric includes a nonwoven fabric.  
The Applicant argued a person of ordinary skill in the art would not have a motivation or reason to add the skid resistant elements to the composite fabric of Todt.  The Examiner notes it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the composite fabric of Todt with a plurality of retaining members to provide the composite of Todt with an anti-skid property, to ensure that the composite fabric of Todt says on the vehicle where it has been placed, the composite of Todt to be used as a protective cover for vehicles (0002), vehicles being known to include surfaces of varied angles.
The Applicant further argued the combination of Todt and Di Pede is improper because Di Pede teaches a different mechanism for retaining the membranes of Di Pede on a surface.  The Applicant argued the elements of Di Pede do not extend from a bottom surface but from a top surface, and the top surface and the bottom surface cannot be interpreted interchangeably as Di Pede identifies a top layer and a bottom layer, as such interpretation that would create problems in proper functioning of the membrane.  The Examiner notes Di Pede is a secondary reference that discloses retaining members – elements 11 – that provide an anti-slip property to a surface of the membrane of Di Pede, Di Pede being cited for teaching a plurality of retaining members that have an anti-slip property.  It would be obvious to a person of ordinary skill in the art that however the membrane is positioned, the retaining members have an anti-slip property.
The Applicant has argued skid resistant elements 11 of Di Pede are formed on the upper surface of the membrane to provide an anti-slip surface for installers and for roofing supplies to be temporarily placed on the upper surface of the membrane, so they are not designed to prevent movement of the composite fabric relative to a surface in which the fabric is placed, for which purpose Di Pede teaches use of coatings, such as self-adhesive coatings.  
The Examiner reiterates that Di Pede was cited for teaching a plurality of retaining members – polymer elements formed from a skid-resistant material – elements 11 - connected to and extending from a surface of the composite laminate, the plurality of the retaining members providing anti-skid property with respect to items placed on the surface on which the retaining members are provided (0005, 0025, 0026, 0030, 0037, Fig. 2).  As such the retaining members of Di Pede’s would provide anti-skid property to the composite fabric of Todt, the composite of Todt to be used as a protective cover for vehicles (0002).  Elements 11 of Di Pede inherently possess an anti-skid property.  
The Applicant argued a person of ordinary skill in the art would not use elements 11 of Di Pede to prevent movement of a membrane on a surface but would use coatings that are disclosed in Di Pede as being suitable for that purpose.  The Examiner notes a person of ordinary skill in the art would not use coatings of Di Pede as an anti-skid means for the composite fabric of Todt, as coatings of Di Pede when placed on the whole surface of the nonwoven fabric layer of Todt would prevent wicking of water vapor through the nonwoven fabric of Todt (Di Pede, 0037, 0038, Figs. 2 and 3).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783